t c summary opinion united_states tax_court russell s engle and michelle c chiou petitioners v commissioner of internal revenue respondent docket no 2849-08s filed date russell s engle and michelle c chiou pro sese brooke s laurie for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty in a stipulation of settled issues the parties agree to the amount reported claimed adjusted amount following adjustments item income from a state_income_tax refund deduction for real_estate_taxes deduction for state_and_local_income_taxes deduction for charitable_contributions deduction for insurance expenses deduction for utilities expenses deduction for other expenses dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number in a stipulation of facts the parties agree that petitioners are entitled to deduct on schedule c profit or loss from business the following depreciation and sec_179 expenses and that these amounts were included in the amounts respondent allowed in the notice_of_deficiency description computers and peripherals dollar_figure office furniture big_number computer_software big_number dollar_figure big_number big_number amount claimed amount allowed mercedes ml320 light truck truck cellular telephone use macrs re assets placed_in_service before other depreciation big_number big_number big_number big_number 1based on business usage rates of percent the issues remaining1 for decision are whether petitioners are entitled to a deduction for schedule c depreciation and sec_179 expenses in an amount greater than the dollar_figure that respondent allowed entitled to a deduction for schedule c car and truck expenses in an amount greater than the dollar_figure that respondent allowed and liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california during michelle chiou ms chiou was a licensed real_estate broker who owned and operated prestige realty a real_estate brokerage firm and russell engle mr engle worked for ms chiou as a licensed real_estate salesperson in november 1the amounts of petitioners’ self-employment_tax self- employment_tax deduction child_tax_credit and additional_child_tax_credit are computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s decision see sec_24 b d f ms chiou purchased a honda odyssey touring passenger minivan minivan for use in her real_estate business for a total cash price of dollar_figure which includes a cash price of dollar_figure for the minivan and accessories a document preparation fee of dollar_figure and sales_tax of dollar_figure on form_4562 depreciation and amortization petitioners reported a cost_basis of dollar_figure for the minivan and they elected to expense that amount under sec_179 they also claimed deductions for schedule c car and truck expenses of dollar_figure for the minivan and truck evidently petitioners claimed schedule c car and truck expenses of dollar_figure for the minivan and dollar_figure for the truck respondent examined petitioners’ federal_income_tax return respondent determined that petitioners were entitled to a deduction for schedule c depreciation and sec_179 expenses of dollar_figure for the minivan respondent also determined that petitioners were entitled to a deduction for schedule c car and truck expenses of dollar_figure discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove 2there is no indication in the record of how respondent determined the dollar_figure 3there is no indication in the record of how respondent allocated the dollar_figure between the minivan and the truck that the determinations are in error see rule a 290_us_111 see also 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and he she satisfies certain conditions sec_7491 and petitioners have not alleged that sec_7491 applies and they have neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on them ii sec_162 sec_179 sec_274 sec_280f and sec_6001 and the regulations thereunder sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business and when property is used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a depreciation deduction sec_167 and sec_168 alternatively the cost of sec_179 property may be expensed and deducted in the year that the property is placed 4see sec_179 for the definition of the term sec_179 property into service in certain circumstances sec_179 if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than percent of the use is for business purposes sec_1_179-1 income_tax regs in addition the amount of the deduction allowable under sec_179 with respect to any listed_property is subject_to the limitations of sec_280f b and d in the same manner as if it were a recovery deduction allowable under sec_168 sec_280f sec_1 280f- 2t b temporary income_tax regs fed reg date revproc_2004_20 sec dollar_figure and 2004_1_cb_642 sec_280f and d limits the amount of the depreciation deduction of passenger automobiles to certain amounts for the applicable_recovery_period see revproc_2004_20 sec dollar_figure and 2004_1_cb_642 for the applicable_amounts of the limitations sec_280f provides that if listed_property is not used predominantly in a qualified_business_use then the depreciation deduction for the property is determined under sec_168 relating to the alternative_depreciation_system ie the straight-line method rather than sec_168 7in addition the american_jobs_creation_act_of_2004 publaw_108_357 sec 118_stat_1659 amended sec_179 by adding par and limiting the expendable cost under sec_179 of a sport_utility_vehicle placed into service after date to dollar_figure see sec_179 for the definition of sport_utility_vehicle petitioners concede that the minivan’s expendable cost under sec_179 was limited to dollar_figure listed_property is defined to include passenger automobiles and any other property8 used as a means of transportation sec_280f and ii passenger_automobile means any four-wheeled vehicle that is manufactured primarily for use on public streets roads and highways and is rated at big_number pounds gross vehicle weight or less in the case of a truck or van sec_280f it also includes any part component or other item that is physically attached or traditionally included in the purchase_price of an automobile sec_1_280f-6 income_tax regs the parties agree that the minivan’s gross vehicle weight without any part component or other item is big_number pounds in addition mr engle testified that they purchased the minivan with five accessories which were all-season floor mats that weighed pounds cargo boards that weighed pounds a cargo tray that weighed pounds a third-row sunshade that weighed pounds and a cargo mat that weighed pounds he testified that the cargo tray was stored in a well the cargo boards go on 8the term listed_property does not include any other_property used as a means of transportation if substantially_all of the use of it is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire sec_280f petitioner’s use of the minivan does not qualify for this exception 9the sale finance contract sets forth a cash price of dollar_figure for the minivan and accessories that includes a cash price of dollar_figure for the minivan and a cash price of n a for accessories top of that area and the cargo mat covered those he testified that the combined weight of the five accessories i sec_52 pounds and when they are added to the minivan’s gross vehicle weight of big_number pounds the total is big_number pounds according to mr engle since this exceeds big_number pounds it is not a sec_280f passenger_vehicle subject_to the strict substantiation and mileage log rules for listed_property to corroborate mr engle’s testimony on the acquired accessories petitioners provided photographs of the minivan’s interior that show the all-season floor mats cargo mat and third-row sunshade although there is no evidence to corroborate mr engle’s testimony as to the acquisition of the cargo boards and cargo tray the court observed his appearance and demeanor at trial and finds his testimony to be honest sincere and credible the court therefore finds that the minivan’s gross vehicle weight exceeds big_number pounds and that the minivan is excepted from the definition of passenger_automobile see sec_280f consequently the amount of petitioners’ deduction for schedule c depreciation and sec_179 expenses is not limited by sec_280f see supra note but the catchall provision of sec_280f relating to any other_property used as a means of transportation nevertheless applies and the minivan is listed_property in addition the minivan is not a qualified non-personal-use vehicledollar_figure in short petitioners’ deductions for schedule c depreciation and sec_179 expenses and schedule c car and truck expenses must be substantiated in accordance with sec_274 and the regulations thereunder as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that he she has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount in some circumstances 39_f2d_540 2d cir but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 taxpayers are required to substantiate their deductions for listed_property by adequate_records or sufficient evidence to corroborate his her testimony as to the amount of the 10the flush language of sec_274 provides that any qualified non-personal-use vehicle as defined in sec_274 is not subject_to the substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date for a list of examples of vehicles that constitute qualified non-personal-use vehicles expenditure eg the cost of acquisition maintenance or repairs or other expenditures the amount of each business use and total use by establishing the amount of its business mileage and total mileage in the case of automobiles and other means of transportation time ie the date of the expenditure or use and the business_purpose for the expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date the temporary_regulation further provides that taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs supra written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id to satisfy the adequate record requirement the taxpayer must maintain an account book a diary a log a statement of expense trip sheets or a similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the adequate record must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs supra mr engle testified that the reason they didn’t keep a vehicle log is because since it was being used exclusively for business we didn’t need to allocate between the business and the personal usage of the vehicle he testified that the minivan’s actual expenses were automatically downloaded by his quicken software from their credit card and bank accounts he set the code for which expense belongs to which and he used that information to prepare their tax_return he testified that the minivan was kept at their office and was used exclusively in their real_estate business for business purposes including taking a buyer’s initial deposit check to the title company taking disclosure paperwork to the buyer’s agent representing sellers at inspection appointments meeting with contractors at the properties arranging clients’ moves and placing their things in storage taking clients to see properties driving to newly listed properties for brokers’ tours driving to clients’ properties to hold open houses meeting with buyers to prepare offers and meeting with sellers to present offers and driving from fremont to warehouses in oakland hayward i believe to san jose to look for tile that would match the tile in the house he testified that the truck was used a little after they purchased the minivan but almost all the driving was done with the minivan because it was newer looked better got better mileage and had a better navigation system according to mr engle we do remember many of the trips he testified that we estimated that about a thousand miles of mileage was driven in that to 6-week period petitioners admitted that their reported big_number miles of business use and big_number miles of total use were mere estimates thus they have failed to substantiate the amounts of the minivan’s use see sec_274 sec_1_274-5t temporary income_tax regs supra with the exception of the minivan’s cost petitioners have not substantiated the amounts of each expenditure because their evidence does not establish that the amounts were expended for the minivan rather than for their truck or a sedan they also owneddollar_figure see sec_274 sec_11petitioners did not submit the underlying receipts for the continued 274-5t b i a temporary income_tax regs supra petitioners’ evidence also does not establish the date of each expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs supra their evidence also does not substantiate the business_purpose of each expenditure or usedollar_figure see sec_274 sec_1_274-5t temporary income_tax regs supra accordingly respondent’s determinations are sustained and petitioners are not entitled to allowances for schedule c depreciation and sec_179 expenses and schedule c car and truck expenses greater than the amounts that respondent determined iii accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer continued expenditures but rather a spreadsheet entitled tax schedule and bank credit card statements 12the court also notes that although not determinative the sale finance contract shows that the primary use for which the minivan was purchased was for personal family or household not business or commercial must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an exception id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement of income taxdollar_figure negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 negligence also includes any failure by the taxpayer to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6664 is an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact 13because the court finds that petitioners were negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 or law that is reasonable in light of the taxpayer’s experience knowledge and education id petitioners conceded that they understated the income from their state_income_tax refund by dollar_figure see supra p in addition they conceded that they overstated many of their claimed deductions see supra pp and note they also have not maintained adequate books_or_records nor substantiated their deductions in accordance with sec_274 and sec_6001 and the regulations thereunder see sec_1_6662-3 income_tax regs the court therefore finds that respondent has met his burden of production petitioners were negligent or disregarded rules or regulations and they have not established that they acted with reasonable_cause and in good_faith with respect to their noncompliance with the code’s requirements respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
